1 So. 3d 1032 (2008)
Ex parte David W. DYESS.
(In re Kristi S. Dyess Cheek
v.
David W. Dyess).
1070286.
Supreme Court of Alabama.
June 20, 2008.
Melvin Hasting, Cullman, for petitioner.
James D. Hamlett, Montgomery, for respondent.
Prior report: Ala.Civ.App., 1 So. 3d 1025.
STUART, Justice.
The petition for the writ of certiorari is quashed.
In quashing the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT QUASHED.
COBB, C.J., and SEE, LYONS, WOODALL, SMITH, BOLIN, PARKER, and MURDOCK, JJ., concur.